      Case 1:20-cv-00017-LPS Document 9 Filed 01/08/20 Page 1 of 2 PageID #: 99


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

Larnelon Shipping Ltd.,                             §
                                                    §
and                                                 §
                                                    §   CIVIL ACTION 20-cv-17-RGA
Ramdibi Seas Inc.,                                  §
                                                    §   IN ADMIRALTY, Rule 9(h)
         Plaintiffs,                                §
                                                    §
vs.                                                 §
                                                    §
Empresa Publica Flota Petrolera Ecuatoriana         §
(FLOPEC)- EP, et al.,                               §
                                                    §
         Defendant and Garnishees.                  §


                              FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of J. Stephen Simms to represent Larnelon Shipping Ltd. and Ramdibi Seas, Inc. in

this matter.

Dated: January 8, 2020.
                                      YOUNG CONAWAY STARGATT & TAYLOR LLP

                                       /s/ Timothy Jay Houseal
                                       Timothy Jay Houseal (Del. Bar ID No. 2880)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, DE 19801
                                       (302) 571-6682
                                       thouseal@ycst.com

                                       Attorneys for Larnelon Shipping Ltd., and
                                       Ramdibi Seas Inc.

                                ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date:__________
                                              _________________________
                                              United States District Judge
  Case 1:20-cv-00017-LPS Document 9 Filed 01/08/20 Page 2 of 2 PageID #: 100


         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Maryland and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify I am generally familiar
with this Court's Local Rules. In accordance with Standing Order for District Court Fund
effective 1/1/05, I further certify that the annual fee of $25.00 will be submitted to the Clerk’s
Office upon the filing of this motion.

Dated: January 8, 2020.



                                                      Signed:
                                                                J. Stephen Simms
                                                                Simms Showers LLP
                                                                201 International Circle, Ste. 250
                                                                Baltimore, Maryland 21030
                                                                (410) 783-5795
                                                                jssimms@simmsshowers.com




                                                -2-
